DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 05/12/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Copending Application No. 16/658,918 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 10, Kato (JP 2017-142726 A) discloses a position detection device and method (i.e. the projector [element 20] detects the operation position of the electronic pen; see translation of the description, lines 133-135; Figure 2, element 20) comprising: an imaging section (Figure 2, element 30) configured to generate imaging data (i.e. image captured by element 30 [see translation of the description, lines 466-467], which is the entry information [see translation of the description, lines 437-438]) obtained by taking an image of first infrared light with a first wavelength (i.e. infrared light emitted by element 62a 
Regarding claim 6, Kato (JP 2017-142726 A) discloses a display device (i.e. projector [Figure 1, element 20] serves as a display device; see translation of the description, line 128) comprising: an image display section (i.e. projection unit; Figure 2, element 41) configured to display an image based on image data (i.e. projects a display image corresponding to the received video signal; see translation of the description, lines 414-415) on a display surface (i.e. screen; Figure 1, element 50); an imaging section (Figure 2, element 30) configured to generate imaging data (i.e. image captured by element 30 [see translation of the description, lines 466-467], which is the entry information [see translation of the description, lines 437-438]) obtained by taking an image of first infrared light with a first wavelength (i.e. infrared light emitted by element 62a [light emitting unit of element 60a] is detected by element 30; see translation of the description, lines 300-301) emitted by a first pointing member (i.e. electronic pen; Figure 4, element 60a), second infrared light with a second wavelength (i.e. infrared light emitted by element 62b [light emitting unit of element 60b] is detected by element 30; see translation of the description, lines 300-301) emitted by a second pointing member (i.e. electronic pen; Figure 4, element 60b), and at least a part of the display surface (i.e. the display image [element 70] is displayed on the screen [element 50]; see translation of the description, line 439); a position detection 
Regarding claim 8, Kato (JP 2017-142726 A) discloses a display system (i.e. electronic blackboard system; see translation of the description, lines 123-125) comprising: a display device (i.e. projector [Figure 1, element 20] serves as a display device; see translation of the description, line 128) including an image display section (i.e. projection unit; Figure 2, element 41) configured to display an image based on image data (i.e. projects a display image corresponding to the received video signal; see translation of the description, lines 414-415) on a display surface (i.e. screen; Figure 1, element 50); and a first pointing member (i.e. electronic pen; Figure 4, element 60a) and a second pointing member (i.e. electronic pen; Figure 4, element 60b) used for a position pointing operation (i.e. operation position of the electronic pens; see translation of the description, lines 183-185) on the display surface (i.e. screen; Figure 1, element 50), wherein the first pointing member (i.e. electronic pen; Figure 4, element 60a) emits first infrared light with a first wavelength (i.e. infrared light emitted by element 62a [light emitting unit of element 60a] is detected by element 30; see translation of the description, lines 300-301), the second pointing member (i.e. electronic pen; 
Regarding claims 2-5, 7, 9 and 11-15, the claims are allowable based on their dependence from allowable claims 1, 6, 8 and 10 (respectively).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Koyama (US Pub. No. 2017/0237955 A1) discloses a position detection apparatus including a first irradiation section and a second irradiation section that irradiate an operation surface with detection light, an imaging section that captures an image of the operation surface, and a detection section that detects a pointed position pointed with a pointing element based on the captured image.  The first irradiation section is disposed in a position closer to the operation surface than the second irradiation section and emits light having intensity higher than the intensity of the light emitted from the second irradiation section.  Instead, the position detection apparatus further includes an adjustment section that adjusts the intensity of the light emitted from at least one of the first irradiation section and the second irradiation section to adjust 
Ogawa (US Pub. No. 2012/0098746 A1) teaches an optical position detection apparatus including a retroreflective member and a detection unit.  The retroreflective member is disposed so as to cover the periphery of the detection area.  The detection unit is disposed at one portion of the periphery of the detection area and detects a pointing position of the pointer by using reflection light reflected from the retroreflective member.  The detection unit includes two detection sections each having a light source section and camera section.  The light source section has an irradiation angle wide enough to irradiate the entire detection area with light.  The camera section includes a super-wide-angle lens and an image sensor, is disposed close to the light source section, and has a viewing angle wide enough to image the entire detection area.  The two detection sections are arranged such that the distance therebetween is smaller than the wide of the detection area as viewed in the direction from the detection unit toward the detection area. 
Hiramatsu (US Patent No. 6,339,748 B1) shows a coordinate input system imparting a coordinate input function onto a transmissive screen for image display such as a rear projecting display apparatus, which permits use of a ray reflecting indicator smaller in size and lighter in weight than a light pen and to improve easiness to use.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDA CRUZ whose telephone number is (571)272-2114.  The examiner can normally be reached on Monday-Friday from 9:00 AM to 5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MC/
06/01/2021

/MICHELLE M IACOLETTI/Primary Examiner, Art Unit 2882